Exhibit 9.1 May 8, 2013 FBC Holding, Inc. Mr. Frank Russo, CEO 60 Cedar Lake West Denville, NJ07834 Dear Frank, This will serve as notice of my resignation as Chief Operations Officer of FBC Holding, Inc. this day May 8, 2013. I will retain my position on the Board of Directors and as per my consulting agreement continue to act in the capacity of a consultant for the company. Respectfully, /s/ Kevin E. Wright Kevin E. Wright cc. John Eckstein-Fairfield Woods PC Secretary of State Nevada-Corporation filings May 9, 2013 FBC Holding, Inc. Mr. Frank Russo, CEO 60 Cedar Lake West Denville, NJ07834 Dear Frank, This will serve as notice of my immediate resignation from the Board of Directors and the termination of my consulting agreement for and with FBC Holding, Inc. this day May 9, 2013. Respectfully, /s/ Kevin E. Wright Kevin E. Wright cc. John Eckstein-Fairfield Woods PC Secretary of State Nevada-Corporation filings
